
	
		I
		111th CONGRESS
		1st Session
		H. R. 1862
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2009
			Mr. Van Hollen (for
			 himself, Mr. Thompson of California,
			 Mr. Blumenauer, and
			 Mr. Doggett) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To cap the emissions of greenhouse gases through a
		  requirement to purchase carbon permits, to distribute the proceeds of such
		  purchases to eligible individuals, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Cap and Dividend Act of
			 2009.
		2.Auction of carbon
			 permits and distribution of Consumer dividends
			(a)In
			 generalThe Internal Revenue
			 Code of 1986 is amended by adding at the end the following new subtitle:
				
					LAuction of Carbon
				Permits and Distribution of Consumer Dividends
						
							Chapter 101. Cap and Dividend Program Rules.
							Chapter 102. Consumer Dividends.
							Chapter 103. Border Adjustments.
						
						101Cap and Dividend
				Program Rules
							
								Sec. 9901. Definitions.
								Sec. 9902. Carbon permits.
								Sec. 9903. Auctions.
								Sec. 9904. Compliance obligation.
								Sec. 9905. Penalty for noncompliance.
								Sec. 9906. Carbon capture and sequestration.
								Sec. 9907. Trading.
								Sec. 9908. Banking and borrowing.
							
							9901.DefinitionsFor purposes of this subtitle:
								(1)AdministratorThe
				term Administrator means the Administrator of the Environmental
				Protection Agency.
								(2)Carbon
				permitThe term carbon permit means a carbon permit
				established by the Secretary under section 9902(a).
								(3)Covered
				entityThe term covered entity means a person who
				makes the first sale in United States markets of a covered fuel, as determined
				by the Secretary, in consultation with the Administrator.
								(4)Covered
				fuelThe term covered
				fuel means oil, natural gas, coal, or any other product derived
				therefrom for use as a combustible fuel offered for sale in United States
				markets.
								(5)Fair market
				valueThe term fair market value means the average
				auction price for carbon permits during the 4 quarters immediately preceding a
				failure to surrender, when required under section 9904, the required number of
				carbon permits under such section.
								(6)StateThe term State means the
				several States, the District of Columbia, the Commonwealth of Puerto Rico, the
				United States Virgin Islands, Guam, American Samoa, the Commonwealth of the
				Northern Mariana Islands, and any other commonwealth, territory, or possession
				of the United States.
								(7)Vintage
				yearThe term vintage
				year means the calendar year for which a carbon permit is established
				under section 9902.
								9902.Carbon
				permits
								(a)In
				generalThe Secretary, in
				consultation with the Administrator, shall establish a separate quantity of
				carbon permits for calendar year 2012 and each calendar year thereafter, as set
				forth under subsection (b).
								(b)Emissions
				reduction schedule
									(1)In
				generalThe quantity of
				carbon permits established by the Secretary, in consultation with the
				Administrator, under subsection (a) shall represent equal, pro rata increments
				that meet the targets described in paragraph (2).
									(2)Targets
										(A)Initial
				targetThe quantity of carbon
				permits established for 2012 shall be equal to the number of metric tons of
				carbon dioxide emitted in the United States in 2005.
										(B)Decadal
				targetsThe quantity of carbon permits established for—
											(i)2020 shall be equal to 25 percent less than
				the number of metric tons of carbon dioxide emitted in the United States in
				2005;
											(ii)2030 shall be equal to 45 percent less than
				the number of metric tons of carbon dioxide emitted in the United States in
				2005;
											(iii)2040 shall be
				equal to 65 percent less than the number of metric tons of carbon dioxide
				emitted in the United States in 2005; and
											(iv)2050 shall be
				equal to 85 percent less than the number of metric tons of carbon dioxide
				emitted in the United States in 2005.
											(3)ReportThe Secretary shall report to Congress if
				the Secretary, after consultation with the Administrator, determines the
				emissions reductions targets under this subsection should be revised in order
				to avert catastrophic climate impacts. Such report shall include recommended
				revisions to the existing emissions reduction schedule and the basis for those
				recommendations.
									(c)Identification
				numbersThe Secretary shall assign to each carbon permit
				established under subsection (a) a unique identification number that includes
				the vintage year for that carbon permit.
								(d)Legal status of
				carbon permits
									(1)In
				generalA carbon permit does not constitute a property
				right.
									(2)Termination or
				limitationNothing in this subtitle or any other provision of law
				shall be construed to limit or alter the authority of the United States,
				including the Secretary acting pursuant to statutory authority, to terminate or
				limit a carbon permit.
									(3)Other provisions
				unaffectedNothing in this
				subtitle relating to carbon permits issued under this section shall affect the
				application of any other provision of law to a covered entity, or the
				responsibility for a covered entity to comply with any such provision of law.
				Regional and State greenhouse gas initiatives are not preempted by this
				subtitle.
									(e)RegulationsNot later than 24 months after the date of
				enactment of this subtitle, the Secretary shall promulgate regulations to carry
				out the provisions of this subtitle.
								9903.Auctions
								(a)Periodic
				auctionsThe Secretary shall
				conduct periodic public auctions of carbon permits established under section
				9902(a). The Secretary shall conduct at least 4 such auctions in each year for
				which carbon permits are established.
								(b)Auction
				rulesThe Secretary
				shall—
									(1)limit auction
				participation only to owners of covered entities;
									(2)establish a limit
				on the amount of carbon permits that can be purchased by the owner of a single
				entity at each auction and an aggregate limit on the total amount of permits
				that can be held by the owner of a single entity at any one time that—
										(A)reflects
				anticipated sector and participant demand;
										(B)prevents
				speculation, manipulation, or hoarding of permits; and
										(C)does not interfere
				with normal market competition; and
										(3)have the authority
				to set a minimum permit price at auction.
									9904.Compliance
				obligation
								(a)In
				generalNot later than April
				1, 2013, and April 1 of each year thereafter, the owner of a covered entity
				shall surrender to the Secretary a quantity of carbon permits at least as great
				as the number of metric tons of carbon dioxide that the Secretary, in
				consultation with the Administrator, determines would be emitted by the
				combustion of covered fuels with respect to which the covered entity made the
				first sale in United States markets during the previous calendar year.
								(b)ExemptionThe owner of a covered entity shall not
				have to surrender a carbon permit for the sale of a covered fuel consumed for a
				non-emitting use, as defined and verified by the Secretary in consultation with
				the Administrator, unless such covered fuel is sold to a person issued carbon
				permits under section 9906.
								9905.Penalty for
				noncompliance
								(a)In
				generalThe owner of any covered entity that fails for any year
				to surrender, by the deadline described in section 9904, one or more of the
				carbon permits due pursuant to such section shall be liable for payment to the
				Secretary of a penalty in the amount described in subsection (b).
								(b)AmountThe
				amount of a penalty required to be paid under subsection (a) shall be equal to
				the product obtained by multiplying—
									(1)the number of
				carbon permits that the owner failed to surrender by the deadline; by
									(2)3 times the fair
				market value of carbon permits issued for emissions occurring in the calendar
				year for which the carbon permits were due.
									(c)TimingA
				penalty required under this section shall be immediately due and payable to the
				Secretary, without demand, in accordance with regulations promulgated by the
				Secretary, which shall be issued not later than 2 years after the date of
				enactment of this subtitle.
								(d)No effect on
				liabilityA penalty due and payable by the owner of a covered
				entity under this section shall not diminish the liability of the owner for any
				fine, penalty, or assessment against the owner for the same violation under any
				other provision of law.
								9906.Carbon capture
				and sequestrationThe
				Secretary shall issue, to any person who the Secretary, in consultation with
				the Administrator, determines has safely and verifiably captured and
				sequestered carbon dioxide from the combustion of covered fuels in the United
				States, carbon permits, in addition to the quantity of permits established
				under section 9902(a), in an amount equivalent to the number of metric tons of
				carbon dioxide so captured and sequestered.
							9907.Trading
								(a)Permitted
				transactionsThe lawful
				holder of a carbon permit may—
									(1)hold the carbon
				permit, subject to the limits established by the Secretary under section
				9903(b)(2);
									(2)sell, exchange, or
				transfer the carbon permit to the owner of a covered entity consistent with the
				limits established by the Secretary under section 9903(b)(2); or
									(3)request that the
				Secretary retire the carbon permit.
									(b)Effectiveness of
				carbon permit transfersNo transfer of a carbon permit shall be
				effective until a written certification of the transfer, signed by a
				responsible official of the transferor, is received and recorded by the
				Secretary in accordance with regulations promulgated under section
				9902(e).
								(c)Carbon permit
				tracking systemThe regulations promulgated under section 9902(e)
				shall include a system for issuing, recording, holding, and tracking carbon
				permits that shall specify all necessary procedures and requirements for an
				orderly and competitive functioning of the carbon permit system. Such
				regulations shall provide for appropriate publication of the information in the
				system on the Internet.
								9908.Banking and
				borrowing
								(a)BankingA
				carbon permit may be used to meet the compliance obligation requirements of
				section 9904 for emissions in—
									(1)the vintage year
				for the carbon permit; or
									(2)any calendar year
				subsequent to the vintage year for the carbon permit.
									(b)ExpirationA
				carbon permit shall not expire unless—
									(1)it is surrendered
				to the Secretary under section 9904 or section 9907(a)(3); or
									(2)the Secretary
				determines by regulation that expiration is necessary to ensure the
				authenticity and integrity of carbon permits or the carbon permit tracking
				system.
									(c)Borrowing future
				vintage year carbon permitsIf the auction price for carbon permits
				increases by more than 100 percent above the average auction price for carbon
				permits during the preceding two years (or, if before the third year for which
				auctions are conducted, the average auction price for carbon permits during the
				preceding auctions), the Secretary shall auction as many additional carbon
				permits as are necessary to stabilize the auction price, not to exceed 8
				percent of the total amount of carbon permits otherwise available at that
				auction. Any carbon permits made available under this subsection shall result
				in an equivalent reduction in the aggregate amount of carbon permits made
				available in vintage years 2030 through 2050 as set forth in section 9902, and
				the Secretary shall reduce the number of carbon permits by an equal percentage
				in each of those vintage years.
								102Consumer
				Dividends
							
								Sec. 9911. Healthy Climate Trust Fund.
								Sec. 9912. Consumer Dividend payment.
								Sec. 9913. Transparency.
							
							9911.Healthy
				Climate Trust Fund
								(a)EstablishmentThere is established in the Treasury of the
				United States a trust fund to be known as the Healthy Climate Trust
				Fund, consisting of such amounts as may be appropriated to such trust
				fund as provided for in this section.
								(b)Transfers
									(1)Proceed
				amountsThere are appropriated to the Healthy Climate Trust Fund
				amounts equivalent to funds received as proceeds under section 9903.
									(2)Penalty
				amountsThere are appropriated to the Healthy Climate Trust Fund
				amounts equivalent to funds received as penalties under section 9905.
									(c)Expenditures
									(1)Administrative
				expensesSuch amounts as may
				be necessary from the Healthy Climate Trust Fund shall be available to pay the
				administrative expenses necessary to carry out this section for each month, but
				not exceeding 0.50 percent of the amounts appropriated to such trust fund under
				subsection (b) in such month.
									(2)Consumer
				Dividend PaymentsAmounts in the Healthy Climate Trust Fund not
				used under paragraph (1) for any month shall be available for making Consumer
				Dividend payments under section 9912.
									9912.Consumer
				Dividend Payments
								(a)In
				generalFor purposes of this
				section:
									(1)Consumer
				Dividend paymentThe term Consumer Dividend payment
				means the individual pro-rata share, as determined by the Secretary, of amounts
				available for any month in the Healthy Climate Trust Fund under section
				9911(c)(2). For purposes of the preceding sentence, the amounts available for
				any month shall be the fraction of the total amount made available from an
				auction conducted under section 9903—
										(A)the numerator of
				which is 1, and
										(B)the denominator of
				which is the number of months in the period beginning with the month in which
				such auction is conducted and ending with the month before the month in which
				the next such auction is scheduled to be conducted.
										(2)Eligible
				individualThe term
				eligible individual means, with respect to any month, any
				individual with a valid social security number (other than a nonresident alien
				individual) who is lawfully present in the United States for such month, as
				determined and verified by the Secretary in consultation with any other Federal
				entity the Secretary determines appropriate.
									(b)Payment of
				Consumer DividendFrom
				amounts made available under section 9911(c)(2), the Secretary shall make a
				Consumer Dividend payment not later than the end of the month after the month
				in which such amounts are appropriated to the Healthy Climate Trust Fund under
				section 9911 to each individual who is an eligible individual for that
				month.
								(c)RegulationsThe
				Secretary shall prescribe such regulations and other guidance as may be
				necessary or appropriate to carry out this section.
								9913.Transparency
								(a)Report to
				CongressNot later than
				February 1, 2013, and at least annually thereafter, the Secretary shall
				transmit to Congress a report accounting for the disposition of amounts in the
				Healthy Climate Trust Fund in the previous calendar year.
								(b)Healthy Climate
				Trust Fund WebsiteNot later than 90 days after the date of the
				enactment of this subtitle, the Secretary shall establish and maintain a
				website to provide the public with information on the disposition of any
				amounts in the Healthy Climate Trust Fund.
								103Border
				Adjustments
							
								Sec. 9921. Carbon equivalency fee.
								Sec. 9922. Definitions.
								Sec. 9923. Sense of Congress.
							
							9921.Carbon
				equivalency fee
								(a)ImportsThe Secretary shall impose carbon
				equivalency fees to be collected by the Commissioner responsible for U.S.
				Customs and Border Control on imports of carbon-intensive goods. The amount of
				the carbon equivalency fee shall be equal to the cost that domestic producers
				of a comparable carbon-intensive good incur as a result of—
									(1)prices paid in the
				acquisition of carbon permits by covered entities under this subtitle;
				and
									(2)carbon equivalency
				fees paid by importers of carbon-intensive goods used in the production of the
				comparable carbon-intensive good.
									(b)Payments to
				ExportersThe Secretary shall pay without interest to persons
				exporting from the United States carbon-intensive goods produced in the United
				States. The amount of the payment shall be equal to the cost that domestic
				producers of the carbon-intensive good incur as a result of—
									(1)prices paid in the acquisition of carbon
				permits by covered entities under this subtitle; and
									(2)carbon equivalency
				fees paid by importers of carbon-intensive goods used in the production of the
				comparable carbon-intensive good.
									(c)ExpirationThis
				section shall cease to have effect at such time as and to the extent
				that—
									(1)an international
				agreement requiring countries that emit greenhouse gases and produce
				carbon-intensive goods for export markets to adopt equivalent measures comes
				into effect; or
									(2)the country of
				export has implemented equivalent measures, as determined by the Secretary, in
				consultation with the Secretary of State.
									9922.DefinitionsIn this chapter:
								(1)Carbon-intensive
				goodThe term
				carbon-intensive good means a good that, as identified by the
				Secretary, in consultation with the Administrator, by rule—
									(A)is a primary
				product; or
									(B)is a manufactured
				item in which one or more primary products are inputs and the cost of
				production of which in the United States is significantly increased by reason
				of the requirements under this subtitle.
									(2)Primary
				productThe term primary product means—
									(A)iron, steel, steel
				mill products (including pipe and tube), aluminum, cement, glass (including
				flat, container, and specialty glass and fiberglass), pulp, paper, chemicals,
				or industrial ceramics; and
									(B)any other
				manufactured product that the Secretary, in consultation with the
				Administrator, determines—
										(i)is
				sold for purposes of further manufacture; and
										(ii)generates, in the
				course of the manufacture of the product, direct and indirect greenhouse gas
				emissions that are comparable (on an emissions-per-dollar of output basis) to
				emissions generated in the manufacture or production of a primary product
				identified in subparagraph (A).
										(3)Equivalent
				measureThe term ‘equivalent measure’ means a tax, or other
				regulatory requirement that imposes a cost, on manufacturers of
				carbon-intensive goods located outside the United States, by reason of
				greenhouse gas emissions in the production of such goods by such manufacturers,
				approximately equal to the cost imposed by this subtitle on manufacturers of
				comparable carbon-intensive goods located in the United States.
								9923.Sense of
				CongressIt is the sense of
				Congress that the United States should work proactively under the United
				Nations Framework Convention on Climate Change and in other appropriate fora,
				to establish binding agreements committing all major greenhouse gas emitting
				countries and countries with globally competitive producers of carbon-intensive
				goods to contribute equitably to the reduction of global greenhouse gas
				emissions.
							.
			(b)Clerical
			 AmendmentThe table of subtitles for the Internal Revenue Code of
			 1986 is amended by adding at the end the following new item:
				
					
						Subtitle L. Auction of Carbon Permits and Distribution of
				Consumer
				Dividends.
					
					.
			3.Disclosure of
			 information
			(a)Limited
			 disclosure of identitySubsection (l) of section 6103 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(21)Limited
				disclosure of identity information relating to Consumer Dividend
				payments
						(A)Department of
				the TreasuryIndividual identity information shall, without
				written request, be open to inspection by or disclosure to officers and
				employees of the Department of the Treasury whose official duties require such
				inspection or disclosure for purposes of section 9912.
						(B)Commissioner of
				Social SecurityThe Commissioner of Social Security shall, on
				written request, disclose to officers and employees of the Department of the
				Treasury individual identity information which has been disclosed to the Social
				Security Administration as provided by paragraph (1) or (5).
						(C)Restriction on
				disclosureInformation disclosed under this paragraph shall be
				disclosed only for purposes of, and to the extent necessary in, carrying out
				section
				9912.
						.
			(b)Conforming
			 amendmentsSection
			 6103(p)(3)(A) of the Internal Revenue Code of 1986 is amended by striking
			 or (18) and inserting , (18), or (21).
			4.Effective
			 dateThe amendments made by
			 this Act shall take effect on the date of the enactment of this Act.
		
